of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date genin-125298-08 uil ------------------------- ------------------------------------------------------------------------------- ---------------------- ----------------------------------- dear ---------------- the applicability of the commuting valuation rule with respect to vehicles the county provides to its employees you asked whether the commuting valuation rule can be used to value the personal_use of vehicles that the county provides to all of its employees including elected officials fringe benefit background this is in response to your letter dated date requesting information on internal_revenue_code code sec_61 provides the general_rule that gross_income means all income from whatever source derived including the value of fringe_benefits provided as compensation_for services however code sec_132 provides an exception to the general_rule gross_income does not include any fringe benefit which qualifies as a working_condition_fringe the term working_condition_fringe means any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under code sec_162 relating to ordinary and necessary business_expenses code sec_262 provides that no deduction is allowed for personal expenses income_tax regulation regulation sec_1_262-1 states the taxpayer’s costs of commuting to his place of business or employment are personal expenses and do not qualify as deductible expenses thus if an employer gives an automobile to an employee to be used in the employer’s business and that employee also uses that automobile to commute to and from the place of business the value of the commuting use of the automobile is not excludable as a working_condition_fringe and the employer genin-125298-08 must include an amount attributable to the value of commuting in the employee’s gross_income commuting valuation rule the amount that must be included in the employee’s gross_income for personal_use is generally determined by reference to fair_market_value unless the employer elects to use one of the special valuation rules set forth in the regulations the commuting valuation rule is one of the special valuation rules that an employer may elect to use if all of the following requirements are met cid the vehicle is owned or leased by the employer and is provided to one or more employees for use in connection with the employer’s trade_or_business and is used in the employer’s trade_or_business cid for bona_fide noncompensatory business reasons the employer requires the employee to commute to and or from work in the vehicle cid the employer has established a written policy under which neither the employee nor any individual whose use would be taxable to the employee may use the vehicle for personal purposes other than for commuting or de_minimis personal_use such as a stop for a personal errand on the way between a business delivery and the employee’s home cid except for de_minimis personal_use th e employee does not use the vehicle for any personal purposes other than commuting and cid the employee required to use the vehicle for commuting is not a control employee of the employer if all of these requirements are met the commuting use of an employer-provided vehicle is valued at dollar_figure per one-way commute under the commuting valuation rule regulation sec_1_61-21 you asked whether governmental employers can use the commuting valuation rule with respect to vehicles provided to elected officials the answer to this question depends upon how the employer chooses to define control employees as noted above the commuting valuation rule may not be used to value vehicles provided to control employees governmental employers may choose between two alternative definitions of control employees regulation sec_1_61-21 the first alternative defines a control employee of a government employer as any i elected official or ii employee whose compensation equals or exceeds the compensation paid to a federal government employee holding a position at executive level v determined under chapter of title united_states_code as adjusted by section of title united_states_code for executive level v compensation amounts to ‘dollar_figure genin-125298-08 governmental employers who use this definition of control employee may not use the commuting valuation rule to value vehicles provided to elected officials alternatively governmental employers may choose to define control employee as any highly_compensated_employee a highly_compensated_employee for is an employee who either i was a owner at any time during the year or the preceding year or ii received more than dollar_figure in pay for the preceding year however employees who are not in the top of employees when ranked by pay for the preceding year are not considered control employees for purposes of this definition under this definition elected officials may or may not constitute control employees depending on how much they were paid for the preceding year and whether their level of compensation is in the top of employees when ranked by pay for the preceding year qualified nonpersonal use vehicles cid clearly marked police and fire vehicles cid ambulances used as such cid dump trucks cid school buses as defined in code sec_4421 and cid unmarked vehicles used by law enforcement officers if the use is officially authorized you also mentioned the exclusion from income for_the_use_of employer-provided qualified nonpersonal use vehicles these are vehicles that by reason of their design are not likely to be used more than a very limited de_minimis amount for personal purposes regulation sec_1_274-5t some of the more common types of qualified nonpersonal use vehicles used by governmental entities include if the employer-provided vehicle is a qualified_nonpersonal_use_vehicle then no amount is includible in the employee’s gross_income and the entire fair_market_value of the vehicle’s use by the employee is excluded from the employee’s gross_income as a working_condition_fringe see regulation sec_1_274-5t for a complete list of qualified nonpersonal use vehicles whether a vehicle provided to an employee constitutes a qualified_nonpersonal_use_vehicle depends upon the nature of the vehicle and in some cases the nature of the individual’s employment responsibilities employers who are not eligible to use the commuting valuation rule because the specific requirements are not met or whose vehicles are not qualified nonpersonal use vehicles have several other optional methods available for determining the value of the personal_use of an employer_provided vehicle for inclusion in an employee’s income in this regard an employer may use either the vehicle-cents-per-mile valuation rule or the automobile lease valuation rule if the special requirements for_the_use_of either of these rules are satisfied if neither of these rules are available an employer may use the general valuation rule to determine the value of the fringe benefit in general the fair genin-125298-08 market_value of an employer-provided vehicle is the amount the employee would have to pay a third party to lease the same or similar vehicles on the same or comparable terms in the geographic area where the employees uses the vehicle employer_provided vehicle are contained in publication 15-b employers tax guide to fringe_benefits we have enclosed a copy of the publication 15-b for your use further information on the valuation rules used to value an employee’s use of an you submitted a list of job titles of employees who drive vehicles provided by the county along with the make model and year of the vehicles and asked that we determine whether the commuting valuation rule applies to all of the job titles listed unfortunately we are not able to issue a ruling on these issues due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2008_1 2008_1_irb_1 sets forth procedures for requesting letter rulings if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2008_1 in the absence of a request for formal guidance we are only able to provide general information this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law we hope that this information is helpful to you if you have any questions please contact -------------------- of my staff at ------------------ sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities encl 15b employer’s guide to fringe_benefits
